Citation Nr: 1515559	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the Veteran's appeal originally included a claim for service connection for tinnitus.  However, in an August 2014 rating decision, the RO granted service connection and assigned a 10 percent initial evaluation, effective January 14, 2011.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the August 2014 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

The Board also notes that the Veteran's appeal had also included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD). However, he did not submit a substantive appeal following the issuance of the September 2011 statement of the case. See 38 C.F.R. § 20.202.  Accordingly, the issue of entitlement to service connection for PTSD no longer remains in appellate status, and no further consideration is required.

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated from July 2011 to October 2012; however, the RO considered these records in an October 2012 statement of the case.  A review of the Veterans Benefits Management System (VBMS) reveals VA medical records dated from November 1996 to February 2014; however, the RO also considered these records in an August 2014 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO indicated in the August 2014 SSOC that it had reviewed the Veteran's Jackson VAMC treatment records for the period from November 2012 to August 2014.  As noted above, the most recent treatment records available are in the Veteran's VBMS file and only show treatment through February 2014.  As such, it appears that the claims file may be missing six months of VA treatment records, and it is unclear as to whether such evidence may be relevant to the claim.  Therefore, the Board must remand this issue to obtain any outstanding VA medical records that may be relevant to the claim. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant, outstanding VA medical records, including records from the Jackson VAMC dated from February 2014 to the present.  

2.  After completing this action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


